Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1 and 3-15 are found to be allowable over the prior art.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims
Claim 15:	The method for producing the piston assembly according to claim 14, wherein a distal end portion of the piston rod member is directed upward in the step of stacking 
Claims 1-14:  the claims remain as presented in the filing dated November 2, 2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claims 1 and 14 regarding a fluid pressure device and associated method, wherein the device includes a plurality of members of a piston body includes a fixing plate having an outer diameter larger than an outer diameter of a second piston member, wherein the fixing plate is disposed adjoining the second piston member on a side of the second piston member that is remote from a first piston member; and a packing is disposed between the first piston member and the fixing plate, in combination with the remaining limitations set forth respectively in Claims 1 and 14, are not disclosed nor taught by the prior art.
Concerning the closest prior art, Terasaki (JP 2012-002325 A)
However, neither Terasaki nor the related prior art anticipates or renders obvious the claimed subject matter, namely, a fluid pressure device and associated method, wherein the device includes a plurality of members of a piston body includes a fixing plate having an outer diameter larger than an outer diameter of a second piston member, wherein the fixing plate is disposed adjoining the second piston member on a side of the second piston member that is remote from a first piston member; and a packing is disposed between the first piston member and the fixing plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747